                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :          CRIMINAL ACTION
                                              :
              v.                              :
                                              :
CHRISTOPHER MAY                               :          NO. 20-458


                                ORDER OF FORFEITURE

       NOW, this 21st day of May, 2021, upon consideration of the Government’s Motion

for Order of Forfeiture (Document No. 15), it is ORDERED that:

       1.     As a result of defendant’s guilty plea, the defendant is required to forfeit

criminally his interest in any property that constitutes, or is derived from, proceeds the

defendant obtained, directly or indirectly, as a result of the defendant’s commission of the

offenses to which he has pled guilty.

       2.     All property that constitutes, or is derived from, proceeds the defendant

obtained, directly or indirectly, as a result of the defendant’s commission of the offenses

offenses to which he has pled guilty is forfeited to the United States.

       3.     The sum of $1,213,500.00 represents the value of property that constitutes,

or is derived from, proceeds that the defendant obtained, directly or indirectly, as a result

of the defendant’s commission of the offenses to which he has pled guilty.

       4.     The defendant shall forfeit to the United States the $1,213.500.00 in

proceeds that he obtained as a result of his commission of the offenses to which he has

pled guilty, pursuant to 21 U.S.C. § 853, and Federal Rule of Criminal Procedure

32.2(b)(2).
       5.     A money judgment in the amount of $1,213,500.00 is entered against the

defendant.

       6.     Because the defendant has dissipated or otherwise spent the proceeds he

obtained and the United States cannot locate the proceeds upon the exercise of due

diligence, the United States is authorized to seek forfeiture of substitute assets of the

defendant up to the amount of the uncollected money judgment, pursuant to 21 U.S.C. §

853(p).

       7.     Pursuant to Federal Rule of Criminal Procedure 32.2(e)(1)(B), the

government may move at any time to amend this Order to forfeit specific property

belonging to the defendant having a value up to the amount of the uncollected money

judgment.

       8.     Upon entry of this Order, the Attorney General or his designee, pursuant to

Federal Rules of Criminal Procedure 32.2(b)(3) and 21 U.S.C. § 853(m), is authorized to

conduct discovery to identify, locate, and dispose of property subject to this Order and to

address any third-party claims.

       9.     Because the government does not seek forfeiture of any specific asset at

this time, advertisement of the judgment and third-party proceedings are not required.

Fed. R. Crim. P. 32.2(c)(1) (no ancillary proceedings to address third-party claims

required where specific property is not being forfeited).

       10.    Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this forfeiture

Order shall become final as to the defendant at the time of sentencing and shall be made

part of the defendant’s sentence and included in the judgment and commitment order.
      11.    The Court shall retain jurisdiction to enforce this forfeiture Order, and to

amend it as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

      12.    The Clerk of the United States District Court for the Eastern District of

Pennsylvania shall deliver a copy of this Judgment and Preliminary Order of Forfeiture to

the Federal Bureau of Investigation (“FBI”) and to counsel for the parties.




                                                          /s/ Timothy J. Savage
                                                       TIMOTHY J. SAVAGE, J.
